Citation Nr: 0811514	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that denied service connection for 
asbestosis.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
against a finding that the veteran currently has asbestosis.

2.  The competent medical evidence of record does not 
indicate that a relationship exists between the veteran's 
service and a current lung disorder, to include consideration 
of claimed exposure to asbestos.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in a March 2006 
letter.  This case was last readjudicated in February 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
private medical records, VA examination reports and a 
transcript from a hearing before the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOGCPPREC 
04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos- Related Diseases (May 11, 1988).

The veteran served in the U.S. Navy.  He contends that he was 
exposed to asbestos while working on the U.S.S. Cape Spencer.  
According to the veteran, he worked as a Gunner's Mate and 
was exposed to asbestos in his sleeping quarters where it 
covered the pipes in there.  His discharge certificate and 
summary of active service reflect that his military 
occupational specialty (MOS) was a Gunner's Mate in the U.S. 
Navy.  Service treatment records reflect no treatment for 
asbestosis.

In a hearing before the RO, the veteran testified that during 
service on his naval ship, asbestos covered the pipes located 
above his bunk in his sleeping quarters and covered the pipes 
in the common rooms of the ship.  The veteran testified that 
he was diagnosed with asbestosis in 1996 by a private 
physician and had been on medication for the past 20 years 
for breathing difficulty.  The veteran acknowledged that he 
worked at Fort Monmouth after service where asbestos coated 
the pipes, however, he stated that he did not work indoors 
near the pipes.  In addition, the veteran and his 
representative noted that the crane company who built the 
ship the veteran worked on in service had recently settled a 
lawsuit in which they paid benefits to those who were aboard 
the ship for asbestos exposure.  The veteran's representative 
addressed the fact that the August 2004 VA examination report 
contained deficiencies, as the examiner did not have access 
to the claims folder.  The veteran also identified records of 
treatment that the RO had not obtained, indicating a current 
diagnosis of asbestosis.  Upon conclusion of the hearing, it 
was determined that the veteran would be scheduled for a new 
VA examination and treatment records would be obtained.

The veteran also submitted court documents relating to the 
asbestos liability case that he and his representative 
discussed in his hearing.  Although the documents reflect 
that the case was settled, there is no competent medical 
evidence included of either a current diagnosis of asbestosis 
or a relationship between a current lung disorder and 
asbestos exposure.

The record reflects that the earliest evidence indicating 
asbestosis is from September 1996, in which a private 
physician reported that the chest x-ray findings were 
consistent with asbestosis.  A January 2002 private report 
reflected the veteran's chest exam and x-rays were normal and 
spirometric pulmonary function studies reflected evidence of 
mild obstructive airways disease.  In this medical report, 
the physician also noted that the veteran described working 
at Fort Monmouth after separation from service where asbestos 
coated the pipes.

In October 2005, a private the physician reported the 
veteran's chest x-ray was consistent with mild interstitial 
prominence which could be consistent with asbestosis.  He 
also noted the veteran's prior chest x-ray from September 
1996 and stated that it was interpreted as possible 
asbestosis by a B reader physician in Chicago. In addition, 
the physician noted the veteran's reported history of 
asbestos exposure in service and stated that the veteran's 
exposure to asbestos may have occurred when he was in World 
War II working in the Navy.  The physician listed under his 
impression that he felt the veteran suffered from asbestosis 
and perhaps a component of obstructive airways disease, 
mostly a small airway dysfunction.  

In a March 2006 letter, a private physician reported the 
veteran had been under his care since 2001 and that the 
veteran had a prior diagnosis for pulmonary asbestosis.  The 
physician also stated that the veteran frequently had 
respiratory illness requiring hospital care and would likely 
have an ongoing disability related to his lung disease.

An August 2004 VA examination diagnosed the veteran with mild 
restrictive lung disease without bronchodilator response.  
The examiner reported that the veteran gave no history of 
asbestos exposure.  This examination was not predicated on a 
review of the claims file.  Additionally, this VA examination 
was contested in the RO hearing as having deficiencies 
including no review of the claims file and being in conflict 
with the veteran's statements that he was exposed to asbestos 
in service.  The veteran was scheduled for a new VA 
examination.  Thus the findings of this examination are 
afforded little weight.

In a November 2007 VA examination, the veteran reported that 
he was exposed to asbestos while working on a naval ship in 
service and was currently using an inhaler medication 3 times 
a day.  The examiner reviewed the claims file and even noted 
the findings of the October 2005 private medical report that 
listed bilateral interstitial markings could be consistent 
with asbestosis.  Laboratory tests reflected no evidence of 
sequelae from previous asbestos exposure.  The veteran was 
diagnosed with chronic obstructive pulmonary disease (COPD) 
and the examiner concluded the veteran's symptoms were not 
due to asbestos exposure.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this case the findings of the private physicians in 
January 2002, October 2005 and March 2006 examinations were 
not predicated on a review of the claims folder and none of 
these physicians provided a rationale to support their 
conclusions.  The Board, therefore, attaches greater weight 
to the opinion of the VA examiner from the November 2007 VA 
examination, which was predicated on a review of the claims 
file and an examination of the veteran.  In fact, the VA 
examiner specifically considered the conclusions of the 
private physicians that the veteran's x-rays were or could be 
consistent with asbestosis and that the veteran had a prior 
diagnosis of pulmonary asbestosis.  Therefore, in affording 
the November 2007 VA examiner's opinion greater weight, the 
Board finds a current diagnosis of asbestosis is not present.

In this regard, the Board notes the private physician's 
statements in the October 2005 report suggesting that 
exposure to asbestos may have occurred while working in the 
Navy in World War II.  Although this statement suggests a 
possible link to service, as the opinion of the VA examiner 
from the November 2007 examination have been afforded greater 
weight, due to the review of the claims file and the 
consideration of previous medical reports, the preponderance 
of the evidence supports the VA examiner's conclusion that 
the veteran's current symptoms are not due to asbestos 
exposure. 

Given the above, the Board finds that the veteran does not 
have asbestosis.  In the absence of proof of a current 
disability, there can be no valid claim for service 
connection.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

After a review of the record, the Board concludes that 
entitlement to service connection for asbestosis is not 
warranted.  In light of the provisions of M21-1 and given the 
veteran's military occupational specialty, the Board notes 
that exposure to asbestos was not likely.  Even assuming the 
veteran was exposed to asbestos in service, as noted above 
there is no objective finding that the veteran has a current 
diagnosis of asbestosis and there is no competent medical 
evidence establishing a nexus between any current respiratory 
disease and an in-service injury or event, including asbestos 
exposure.  Therefore, absent a current disability that is 
related to service, the Board finds that the preponderance of 
evidence is against the veteran's claim.  

The Board acknowledges the veteran's statements that his 
current condition is related to asbestos exposure while in 
service as a Gunner's Mate aboard ship.  Although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for asbestosis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


